United States Court of Appeals
      for the Federal Circuit
                 ______________________

MAYO FOUNDATION FOR MEDICAL EDUCATION
           AND RESEARCH,
            Plaintiff-Appellant

                            v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
              Defendant-Appellee
            ______________________

                       2018-2031
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:17-cv-01153-TSE-JFA,
Judge T. S. Ellis, III.
                  ______________________

              Decided: September 16, 2019
                ______________________

    AHMED JAMAL DAVIS, Fish & Richardson PC, Washing-
ton, DC, argued for plaintiff-appellant. Also represented
by CRAIG E. COUNTRYMAN, JARED ALEXANDER SMITH, San
Diego, CA.

    R. TRENT MCCOTTER, Office of the United States Attor-
ney, Alexandria, VA, argued for defendant-appellee. Also
represented by G. ZACHARY TERWILLIGER; THOMAS W.
2                                 MAYO FOUNDATION v. IANCU




KRAUSE, KAKOLI CAPRIHAN, BRIAN RACILLA, Office of the
Solicitor, United States Patent and Trademark Office, Al-
exandria, VA.
                  ______________________
    Before NEWMAN, LOURIE, and DYK, Circuit Judges.
    Opinion for the court filed by Circuit Judge LOURIE.
    Dissenting opinion filed by Circuit Judge NEWMAN.
LOURIE, Circuit Judge.
    The Mayo Foundation for Medical Education and Re-
search (“Mayo”) appeals from a decision of the United
States District Court for the Eastern District of Virginia,
Mayo Found. v. Iancu, 309 F. Supp. 3d 425 (E.D. Va. 2018)
(“Decision”), which affirmed the United States Patent and
Trademark Office’s (the “PTO’s”) calculation of patent term
adjustment (“PTA”) for U.S. Patent 8,981,063 (the “’063 pa-
tent”) under 35 U.S.C. § 154. Because we conclude that the
PTO’s interpretation of “any time consumed by continued
examination of the application requested by the applicant
under section 132(b)” in 35 U.S.C. § 154(b)(1)(B)(i), see 37
C.F.R. § 1.703(b)(1), was correct, we affirm.
                       BACKGROUND
     In 1994, Congress implemented the trade agreements
reached during the Uruguay Round of multilateral trade
negotiations by enacting the Uruguay Round Agreements
Act (the “URAA”). Pub. L. No. 103-465, 108 Stat. 4809
(1994). Pursuant to the URAA, Congress changed the pa-
tent term length from seventeen years from the date of is-
suance of the patent to twenty years from the effective
filing date of the application. See id. § 532 (codified as
amended at 35 U.S.C. § 154) (defining the effective filing
date as the filing date of the instant application or that of
the application from which it can claim priority under
§§ 120, 121 or 365). Congress envisioned in the URAA that
this change could disadvantage patent owners whose
MAYO FOUNDATION v. IANCU                                     3



applications underwent lengthy prosecution, and it pro-
vided for PTA compensating for delays attributable to in-
terference proceedings under 35 U.S.C. § 135(a) and
certain appeals to the Board or federal courts under 35
U.S.C. §§ 134, 141, 145. See URAA, § 532.
    In an effort to streamline patent prosecution, Congress
expanded PTA in 1999. American Inventors Protection Act
of 1999, Pub. L. No. 106-113, App. I, tit. IV, 113 Stat. 1501,
1501A-552–1501A-591 (1999) (codified as amended, in rel-
evant portion, at 35 U.S.C. § 154(b)) (the “AIPA”). The stat-
ute compensates applicants for three broad classes of
delay: § 154(b)(1)(A) (“A Delay”) provides PTA when the
PTO does not meet certain deadlines in the processing of
patent applications; § 154(b)(1)(B) (“B Delay”) generally
entitles the applicant to PTA for each day the application
is pending beyond three years; and § 154(b)(1)(C) (“C De-
lay”) provides PTA for each day the application is pending
in an interference proceeding, a secrecy order, or a success-
ful appeal to the Patent Trial and Appeal Board (the
“Board”) or a federal court. Each of these entitlements is
subject to the “[l]imitations” set forth in § 154(b)(2), which,
inter alia, reduce PTA “by a period equal to the period of
time during which the applicant failed to engage in reason-
able efforts to conclude prosecution.” Id. § 154(b)(2)(C); see
Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 1353–54
(Fed. Cir. 2019).
    This appeal concerns the calculation of B Delay. While
§ 154(b)(1)(B) generally “guarantee[s] . . . no more than 3-
year application pendency,” that 3-year period is subject to
several exclusions:
    (i) any time consumed by continued examination of
    the application requested by the applicant under
    section 132(b);
    (ii) any time consumed by a proceeding under sec-
    tion 135(a), any time consumed by the imposition
    of an order under section 181, or any time
4                                  MAYO FOUNDATION v. IANCU




    consumed by appellate review by the Patent Trial
    and Appeal Board or by a Federal court; or
    (iii) any delay in the processing of the application
    by the United States Patent and Trademark Office
    requested by the applicant except as permitted by
    paragraph (3)(C) . . . .
Id. § 154(b)(1)(B)(i)–(iii). The time consumed during one of
the proceedings referred to in § 154(b)(1)(B)(ii)—interfer-
ences, secrecy orders, and appeals, respectively—is ex-
cluded because it is already counted as C Delay. See
§ 154(b)(2)(A) (“[PTA] shall not exceed the actual number
of days the issuance of the patent was delayed.”).
    On several occasions since 2000, the PTO has promul-
gated regulations setting forth its interpretation of “time
consumed by continued examination of the application re-
quested by the applicant under section 132(b).” Id.
§ 154(b)(1)(B)(i) (“RCE time”). Section 132(b) was also en-
acted as part of the AIPA, id. § 4403, 113 Stat. at 1501A-
560, and it requires the PTO to “prescribe regulations to
provide for . . . continued examination . . . at the request of
the applicant,” commonly referred to as an “RCE.” As set
forth by the PTO in 37 C.F.R. § 1.114, filing an RCE “with-
draw[s] the finality of any Office action” and allows prose-
cution to proceed.
    In Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014),
we held that the PTO’s previous interpretation of RCE
time—as extending from the filing date of the RCE to issu-
ance, see 37 C.F.R. § 1.703(b)(1) (2013)—was incorrect be-
cause, absent resumption of examination after the date of
mailing of the Notice of Allowance, which is an exceptional
circumstance, “allowance-to-issuance time” is “plainly at-
tributable to the PTO,” regardless “whether there is a con-
tinued examination in a prosecution.” Novartis, 740 F.3d
at 602. Thereafter, the PTO promulgated and finalized a
new regulation, interpreting RCE time as “[t]he number of
days . . . in the period beginning on [the RCE filing date]
MAYO FOUNDATION v. IANCU                                  5



and ending on the date of mailing of the notice of allow-
ance . . . .” 37 C.F.R. § 1.703(b)(1) (2019).
     The ’063 patent claims certain antibodies purportedly
useful for treating “disease conditions characterized by im-
munosuppression: e.g., cancer, AIDS or AIDS-related com-
plex[es], other virally or environmentally-induced
conditions, and certain congenital immune deficiencies.”
Id. col. 14 ll. 20–23. The ’063 patent issued from Applica-
tion 12/421,310 (the “’310 application”), filed on April 9,
2009, with an effective filing date of November 30, 1999.
The PTO issued a final rejection of the pending claims on
October 14, 2010, as anticipated by U.S. Patent 7,635,757
(the “’757 patent”), and, for some of the claims, as lacking
written description. J.A. 419–25. The PTO also noted in
its rejection that Mayo had suggested an interference with
the ’757 patent in its previous response, and it invited
Mayo to make the requisite priority showing under 37
C.F.R. § 41.202(d)(1) (2010). On September 14, 2011, Mayo
filed an RCE along with remarks arguing that Mayo had
priority of invention over the ’757 patent and suggesting an
interference.
    Mayo filed a supplemental amendment shortly after-
ward cancelling certain claims that the examiner had indi-
cated, in an apparently off-the-record discussion, would not
correspond to the count in the impending interference.
Some of these claims had previously been withdrawn in re-
sponse to a restriction requirement, and the examiner ad-
vised Mayo that, for the purposes of eventual PTA
calculation, claims not relevant to the impending interfer-
ence should be removed. Mayo accordingly cancelled those
claims and pursued them in a separate continuation appli-
cation, which later issued as U.S. Patent 8,460,927 (the
“’927 patent”).
    On February 9, 2012, an interference was declared be-
tween all the remaining claims of the ’310 application and
all the claims of the ’757 patent. The interference
6                                MAYO FOUNDATION v. IANCU




proceeded for two years. On February 19, 2014, the Board
awarded priority to Mayo’s ’310 application claims and can-
celled all the claims of the ’757 patent. See Chen v. Free-
man, Int. No. 105,872, 2014 WL 664019 (P.T.A.B. Feb. 19,
2014); J.A. 764–787. The interference decision became fi-
nal on April 23, 2014, when the sixty-day period for appeal
expired. See 35 U.S.C. § 142; 37 C.F.R. § 90.3.
    Following termination of the interference, the Board
returned the ’310 application to the examiner. The exam-
iner conducted a further prior art search, and on June 30,
2014, issued an Office Action rejecting the claims of the
’310 application on the ground of non-statutory obvious-
ness-type double patenting in view of the ’927 patent,
which contained the claims that had been cancelled in the
’310 application. Mayo filed a reply on October 24, 2014,
arguing on the merits that the claims of the ’310 applica-
tion were patentably distinct. The examiner then with-
drew the rejection and mailed a Notice of Allowance on
November 3, 2014. The ’310 application issued as the
’063 patent on March 17, 2015.
    Mayo provides the following timeline to summarize the
prosecution events:




Mayo Br. 7. The first bracketed time period is 148 days;
the second, 805 days; and the third, 194 days. The parties
MAYO FOUNDATION v. IANCU                                    7



agree that the first period is RCE time and the second pe-
riod is not. This appeal concerns the third period.
     Upon issuance of the ’063 patent, the PTO calculated a
PTA of 621 days, with no B Delay. Mayo filed a request for
redetermination, claiming that it was due 685 days, be-
cause “[t]he examiner’s sua sponte reopening of prosecu-
tion after termination of the interference was not [RCE
time under 35 U.S.C. § 154(b)(1)(B)(i)].” J.A. 877–79. Mayo
calculated the RCE time as 148 days, the time between the
filing of the RCE and the declaration of the interference.
    The PTO disagreed, asserting that RCE time did not
end when the interference was declared, but instead when
the Notice of Allowance was mailed.               37 C.F.R.
§ 1.703(b)(1). Accordingly, the PTO calculated 342 days of
RCE time: the 148 days identified by Mayo and the 194
days between the termination of the interference and mail-
ing of the Notice of Allowance. Because RCE time is de-
ducted from the B Delay calculation under § 154(b)(1)(B)(i),
and the PTO’s calculation of RCE time is greater than
Mayo’s, the PTO concluded that there was no B Delay and,
as a result, that Mayo is entitled to less PTA than it sought.
Mayo requested reconsideration, but the PTO denied its re-
quest. 1
    Mayo then appealed to the United States District Court
for the Eastern District of Virginia. See 35 U.S.C.
§ 154(b)(4)(A). Mayo argued that a declaration of an inter-
ference terminates RCE time for the purposes of calculat-
ing B Delay for two reasons. First, it asserted that the
holding of Novartis is that continued examination ends
once the claims are “deemed allowable,” not necessarily on



    1    Both Mayo and the PTO have since changed their
PTA calculations for reasons not relevant to the issue in
this appeal. Mayo now claims 723 days, while the PTO has
finally determined that Mayo is due 604 days.
8                                 MAYO FOUNDATION v. IANCU




the date of mailing of the Notice of Allowance, and since
the PTO’s regulations require an application “otherwise be
in condition for allowance” before an interference is de-
clared, the declaration is tantamount to a Notice of Allow-
ance. In the alternative, Mayo also contended that the
examiner’s reopening of examination after remand from
the Board is time attributable to the PTO, not the appli-
cant, because Mayo never requested examination after re-
mand.
     The district court carefully evaluated, but rejected,
Mayo’s interpretations of both § 154(b)(1)(B)(i) and Novar-
tis. In its view, Novartis established that RCE time “pre-
sumptively ends” upon mailing of the Notice of Allowance,
Decision, 309 F. Supp. 3d at 433. The court also found that,
because “the applicant’s requested continued examination
does not presumptively end at the time the interference is
declared,” id. at 434, the declaration of an interference is
not analogous to resumption of examination after the No-
tice of Allowance—the only “exceptional” circumstance
identified by this court in Novartis, 740 F.3d at 602, as pos-
sibly giving rise to a departure from the “general rule” that
examination ends upon mailing of the Notice of Allowance,
Decision, 309 F. Supp. 3d at 433. It also concluded that the
examination after remand was RCE time “attributable to
Mayo, and not to the PTO,” because “[h]ad Mayo not re-
quested a continued examination, the PTO would not have
conducted the interference proceedings . . . [or] examined
the issue of double patenting.” Decision, 309 F. Supp. 3d
at 432–33.
   This appeal followed.      We have jurisdiction under
28 U.S.C. § 1295(a)(1).
                        DISCUSSION
   We review a district court’s grant of summary judg-
ment according to the law of the regional circuit. Kaneka
Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298,
1303 (Fed. Cir. 2015) (citing Halo Elecs., Inc. v. Pulse El-
MAYO FOUNDATION v. IANCU                                    9



ecs., Inc., 769 F.3d 1371, 1377 (Fed. Cir. 2014)). In the
Fourth Circuit, summary judgment is reviewed de novo,
viewing the evidence and drawing all inferences in favor of
the nonmovant. Halpern v. Wake Forest Univ. Health Scis.,
669 F.3d 454, 460 (4th Cir. 2012); Fed. R. Civ. P. 56(a) (“The
court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.”).
     Patent term adjustments are reviewed in accordance
with the Administrative Procedure Act (“APA”), 5 U.S.C.
§§ 701–06. See 35 U.S.C. § 154(b)(4)(A). We must set aside
an action of the PTO if it is, inter alia, “arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accordance
with law,” or “in excess of statutory jurisdiction, authority,
or limitations, or short of statutory right.” 5 U.S.C. § 706.
The only question in this appeal is one of statutory inter-
pretation, and neither party has identified a material, dis-
puted issue of fact. Statutory interpretation is a question
of law, which we review de novo. See Power Integrations,
Inc. v. Semiconductor Components Indus., LLC, 926 F.3d
1306, 1313–14 (Fed. Cir. 2019) (citing Unwired Planet,
LLC v. Google Inc., 841 F.3d 1376, 1379 (Fed. Cir. 2016)).
    Mayo contends that 37 C.F.R. § 1.703(b)(1) reflects a
misinterpretation of RCE time as defined in 35 U.S.C.
§ 154(b)(1)(B)(i). It argues that it never “requested” any
examination after the Board’s remand and that, under
PTO regulations, an interference cannot be declared unless
at least some claims, and in this case all of the claims, are
deemed allowable but for the outcome of the interference.
In addition, Mayo reprises its argument to the district
court that, under Novartis, RCE time ends “once the [PTO]
takes an official action indicating that all the pending
claims are allowable and closes prosecution,” Mayo Br. 14,
or the claims are “deemed allowable,” Mayo Br. 8. While
this date is “presumptively” upon the mailing of the Notice
of Allowance, Novartis, 740 F.3d at 602, Mayo argues that
10                               MAYO FOUNDATION v. IANCU




under PTO regulations a declaration of an interference
comprises such an indication of allowability.
    The PTO responds that a declaration of an interference
does not close prosecution on the merits, and the PTO’s op-
erating procedures, as well as the previous version of 35
U.S.C. § 135(a) (governing interferences), contemplate that
examination may continue afterward. See id. (the Board
“may determine questions of patentability” in an interfer-
ence and the Director “may issue a patent to [a victorious]
applicant”); see also M.P.E.P. § 2308. The PTO also points
out, as a practical matter, that Mayo’s rule requiring a de-
termination of when the PTO deems the claims allowable
would turn PTA calculation into a “wildly impractical” and
“hotly contested factual inquiry in nearly every PTA case.”
PTO Br. 4.
     We agree with the PTO. While the PTO’s regulations
do indicate that at least one claim in an application should
be in condition for allowance before an interference is de-
clared, see 37 C.F.R. § 41.102, the regulations also explic-
itly contemplate that the Board may recommend further
action by the examiner, including issuing a rejection. Id.
§ 41.127(c); see also M.P.E.P. § 2308 (instructing examiners
to update their prior art search after remand and advising
that “[an interference] judgment does not prevent the ex-
aminer from making a rejection in further examination in
the same application or a different application”). Thus, the
PTO’s regulations as a whole do not indicate that a decla-
ration of an interference is tantamount to a Notice of Al-
lowance.
    Neither does Novartis. We find Mayo’s interpretation
of Novartis—that examination ends once the claims are
“deemed allowable”—strained, given that we said there
that “[t]he common-sense understanding of ‘time consumed
by continued examination’ . . . is time up to allowance, but
not later, unless examination on the merits resumes.” 740
F.3d at 602 (citation omitted). We held in Novartis that the
MAYO FOUNDATION v. IANCU                                  11



time between the date of mailing of the Notice of Allowance
and issuance is not RCE time, absent special circum-
stances where examination is reopened after allowance, be-
cause examination on the merits closes upon allowance in
the great majority of cases. Id.
     This case is no exception. Upon remand, the examiner
updated her search in accordance with M.P.E.P. § 2308,
and, finding Mayo’s continuation application had issued as
the ’927 patent, issued a rejection for obviousness-type dou-
ble patenting. Mayo, for its part, argued against that re-
jection on the merits, succeeded in persuading the
examiner that the claims were patentably distinct, and se-
cured an allowance. But examination clearly did not end
until the date the Notice of Allowance was mailed. Thus,
Mayo’s interpretation of Novartis is incorrect.
    Mayo’s novel reading of the term “requested” also does
not show that 37 C.F.R. § 1.703(b)(1) reflects an erroneous
interpretation of the statute. Mayo only gets to its conclu-
sion by placing more weight on the term “requested”—a
word having little more than clerical significance on a fair
reading of the statute—than it can reasonably bear. Con-
tinued examination, like regular examination, is not lim-
ited to the issues the applicant would like to see resolved.
Nothing in § 132(b) implies that an RCE entitles the appli-
cant to a special form of examination, where the claims
must be allowed once the grounds of rejection presented in
the Final Rejection are resolved; nor does the statute imply
that continued examination is no longer requested by the
applicant once the PTO issues a new ground of rejection.
Mayo has not asserted any authority contrary to our un-
derstanding. See, e.g., In re Brandt, 886 F.3d 1171, 1175–
76 (Fed. Cir. 2018) (examination involves a process of ini-
tial and final rejections and “if the applicant timely re-
quests continued examination, [that] process is repeated”).
    At the heart of Mayo’s appeal is the misapprehension
that the examiner could not have issued a rejection that
12                                MAYO FOUNDATION v. IANCU




“had nothing to do with any issue raised in the [RCE],”
Mayo Br. 24, or, at the very least, that such time should
not be deducted from B Delay. But continued examination,
both on its own terms and as interpreted by the PTO, see
37 C.F.R. § 1.114 (2019), simply entitles an applicant to
continue examination. It is not just an opportunity to seek
rehearing of a final rejection, and, as in regular examina-
tion, the PTO’s regulations allow the examiner to issue a
new ground of rejection, as was the case here. See J.A. 790
(explaining that, upon rejoinder of the non-elected claims,
the double-patenting rejection was newly permissible un-
der M.P.E.P. § 804.01). Mayo requested continued exami-
nation, and that is what it received, both before and after
the interference proceeding.
     We are also persuaded by the PTO’s point that Mayo’s
rule could require an unduly burdensome, fact-intensive
inquiry into when the PTO actually conceded the allowa-
bility of the claims. This is a case in point. Mayo claims
that, after it filed its RCE, the examiner “indicated” on a
phone call that its claims were in condition for allowance
but for the interference, J.A. 707, or, in Mayo’s words, were
“deemed allowable.” Mayo Br. 24. The PTO understanda-
bly wishes to avoid such disputes over what “indicated”
means and when claims are “deemed allowable.” See, e.g.,
Mayo Found. for Med. Educ. & Research v. United States,
562 U.S. 44, 59 (2011) (an “administrab[le]” interpretation
is often preferred over a “purely case-by-case approach”
that precipitates “wasteful litigation and continuing uncer-
tainty” (quoting U.S. v. Correll, 389 U.S. 229, 302–03
(1967))).
                       CONCLUSION
    We have considered the parties’ other arguments but
find them unpersuasive. For the foregoing reasons, we
hold that, where an RCE has previously been filed, the time
between termination of an interference and the date of
mailing of the Notice of Allowance is “time consumed by
MAYO FOUNDATION v. IANCU                              13



continued examination of the application requested by the
applicant under section 132(b)” pursuant to 35 U.S.C.
§ 154(b)(1)(B)(i). Accordingly, we conclude that the PTO
correctly determined that there was no B Delay, and we
affirm the decision of the district court.
                      AFFIRMED
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

MAYO FOUNDATION FOR MEDICAL EDUCATION
           AND RESEARCH,
            Plaintiff-Appellant

                            v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
              Defendant-Appellee
            ______________________

                       2018-2031
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:17-cv-01153-TSE-JFA,
Judge T. S. Ellis, III.
                  ______________________
NEWMAN, Circuit Judge, dissenting.
     This appeal concerns calculation of the patent term ad-
justment (“PTA”) that is established by statute to compen-
sate for the patent life consumed by prolonged (over three
years) examination of the patent application. The aspect
on appeal relates to the period of ex parte examination con-
ducted after termination of an interference and ending
with mailing of the notice of allowance. The district court,
affirming the United States Patent and Trademark Office
(“PTO”), held that this additional period of examination is
2                                 MAYO FOUNDATION v. IANCU




not subject to any term adjustment, 1 and my colleagues
agree. This holding does not comport with the statutory
provisions and precedent, and is contrary to the purpose of
term adjustment. Mayo is correct that the calculation of
PTA includes the period of examination after termination
of the interference.
    The panel majority holds that this post-interference ex-
amination period is not included in the patent term adjust-
ment, although it plainly is examination delay due to PTO
procedures. I respectfully dissent.
The PTA Statute and Regulations
     Until 1994, the United States patent term was seven-
teen years from the date of patent issuance, irrespective of
the length of examination in the PTO. After the term was
re-set as twenty years from the earliest priority date, 35
U.S.C. § 154(a)(2), it was recognized that unduly prolonged
examination reduces the effective life of the issued patent.
Thus legislation was enacted to provide that when the ex-
amination consumes more than three years, or the PTO
fails to meet certain schedules, or special proceedings occur
such as interferences or appeals, the expiration of the pa-
tent is extended in compensatory amount. See American
Inventors Protection Act of 1999, Pub. L. No. 106–113,
§ 1000(a)(9) (codified at 35 U.S.C. § 154).
    The statute describes the three general sources of de-
lay. First, § 154(b)(1)(A) (“A Delay”) implements the
“[g]uarantee of prompt patent and trademark office re-
sponses,” whereby “the term of the patent shall be ex-
tended 1 day for each day” that the PTO does not meet
certain deadlines in processing the application.




    1  Mayo Clinic Found. v. Iancu, 309 F. Supp. 3d 425
(E.D. Va. 2018) (“Dist. Ct. Op.”).
MAYO FOUNDATION v. IANCU                                   3



     Second, § 154(b)(1)(B) (“B Delay”) provides a “[g]uaran-
tee of no more than 3-year application pendency,” and en-
titles the applicant to PTA for each day the application is
pending beyond three years.
     Third, § 154(b)(1)(C) (“C Delay”) provides PTA for each
day the application is pending in an interference proceed-
ing, 2 a secrecy order, or a successful appeal to the Patent
Trial and Appeal Board or a federal court.
     At issue is the post-interference examination of the
’063 patent application, after the decision awarding prior-
ity to Mayo and ending with mailing of the notice of allow-
ance. The PTO held that this period is excluded from
adjustment, based on PTO interpretation of a statutory ex-
ception to B Delay, shown in boldface:
    § 154(b)(1)(B). Guarantee of no more than 3-year
    application pendency.—Subject to the limitations
    under paragraph (2), if the issue of an original pa-
    tent is delayed due to the failure of the United
    States Patent and Trademark Office to issue a pa-
    tent within 3 years after the actual filing date of
    the application under section 111(a) in the United
    States or, in the case of an international applica-
    tion, the date of commencement of the national
    stage under section 371 in the international appli-
    cation, not including—
    (i) any time consumed by continued examina-
    tion of the application requested by the appli-
    cant under section 132(b) . . . .



    2   Interferences were abolished on March 26, 2013,
but the interference involving Mayo’s U.S. Patent No.
8,981,063 (“the ’063 patent”) was declared before this abo-
lition.  See Manual of Patent Examining Procedure
(“MPEP”) § 2301.04.
4                                 MAYO FOUNDATION v. IANCU




(emphasis added).
The PTO cites 37 C.F.R. § 1.703(b)(1) as limiting the term
adjustment when the applicant requested continued exam-
ination:
    37 C.F.R. § 1.703(b)(1). The number of days, if any,
    in the period beginning on the date on which any
    request for continued examination of the applica-
    tion under 35 U.S.C. § 132(b) was filed and ending
    on the date of mailing of the notice of allowance un-
    der 35 U.S.C. § 151 . . . .
In turn, 37 C.F.R. § 1.114 states that a “[r]equest for con-
tinued examination” may occur “[i]f prosecution in an ap-
plication is closed.” Id. Mayo argues that these regulations
do not negate term adjustment for the period of examina-
tion after an interference is resolved. Mayo correctly states
that Section 1.703(b)(1) was adopted to establish that the
period of examination ends with mailing of the notice of al-
lowance; it has no relation to post-interference examina-
tion.
The Examination Proceedings
    Mayo’s patent application was initially rejected on
grounds that included anticipation by a recently issued pa-
tent. The examiner duly advised that some of the claims
in U.S. Patent Application No. 12/421,310 (“the ’310 appli-
cation”) were allowable but for the conflicting patent.
Mayo then amended some claims, and moved other claims
into a separate application. The examiner then declared
the interference, which proceeded for over two years.
    Priority was awarded to Mayo. The application was
then returned to the examiner, who conducted a prior art
search and rejected the claims on the ground of “double pa-
tenting.” The rejection was based on Mayo’s separate pa-
tent containing the claims that had been removed from
Mayo’s application. Mayo explained this background, and
the examiner withdrew the double patenting rejection. On
MAYO FOUNDATION v. IANCU                                   5



November 3, 2014, a notice of allowance was mailed, and
the application issued as the ’063 patent on March 17,
2015.
     With issuance of the patent, the PTO calculated the
term adjustment. The PTO held that the period starting
with Mayo’s request for declaration of interference, until
mailing of the notice of allowance, was “time consumed by
continued examination of the application requested by the
applicant” and that § 154(b)(1)(B)(ii) excludes this period
from B Delay term adjustment. On this reasoning, the
PTO held that the period of examination after termination
of the interference is not eligible for term adjustment. The
district court, and now my colleagues, agree.
    My colleagues cite Novartis AG v. Lee, 740 F.3d 593
(Fed. Cir. 2014) as authority. However, Novartis was not
concerned with this aspect. Novartis held that “‘examina-
tion’ presumptively ends at allowance, when prosecution is
closed and there is no further examination on the merits in
the absence of a special reopening.” Id. at 602. Novartis
did not relate to ongoing or continuing prosecution or any
activity before mailing of the notice of allowance. Novartis
was concerned only with the “time from allowance to issu-
ance.” Id.
     Mayo argued in the district court that “the time after
the interference proceedings ended was attributable to the
PTO, and not to Mayo, because the examiner sua sponte
reopened examination after interference.” Dist. Ct. Op. at
435. Mayo does not dispute the PTO’s authority to reopen
examination, but argues that PTA applies to that period of
examination. Mayo points out that the examiner’s only re-
jection after the interference decision pertained to a new
rejection for double patenting; the examiner wrote that
“[i]n view of the [interference] [j]udgment,” the claims “di-
rected to an antibody that binds specifically to human B7-
H1 polypeptide are deemed to be free of grounds of rejec-
tion, except for the Double Patenting rejection set forth
6                                 MAYO FOUNDATION v. IANCU




herein.” J.A. 790 (Office Action, dated June 30, 2014, Pa-
per No. 12-1, at 2) (underline in original).
    PTO Regulations Authorize post-interference examina-
tion:
    37 C.F.R. § 41.127(c). The [interference] judgment
    may include a recommendation for further action
    by the examiner or by the Director. If the Board
    recommends rejection of a claim of an involved ap-
    plication, the examiner must enter and maintain
    the recommended rejection unless an amendment
    or showing of facts not previously of record is filed
    which, in the opinion of the examiner, overcomes
    the recommended rejection.
Here the interference judgment contained no recommenda-
tion for further action. MPEP § 2308 guides further exam-
ination when there is no recommendation in the
interference judgment:
    MPEP § 2308. If there is no recommendation in the
    judgment, the examiner should update the search
    and may, but is not required to, reopen prosecution
    for any claim not disposed of in the judgment.
    An interference judgment simply resolves any
    question of priority between the two parties to the
    interference. The judgment does not prevent the
    examiner from making a rejection in further exam-
    ination in the same application or a different appli-
    cation.
Such “further examination” is at the initiative of the exam-
iner. Here the double patenting rejection was based on
Mayo’s continuation patent as separated from the original
application; Mayo provided this history, and the examiner
withdrew the rejection and issued the notice of allowance.
It is not disputed that Mayo did not request further exam-
ination.
MAYO FOUNDATION v. IANCU                                   7



    My colleagues hold that Mayo’s initial request that an
interference be declared, applied to eliminate adjustment
for the period of examination after termination of the in-
terference. That is not an appropriate view of the statute
or of patent examination procedure. The panel majority
errs in holding that post-interference examination is part
of the “continued examination of the application requested
by the applicant” that led to the interference proceeding.
Maj. Op. at 12–13.
The Result is Contrary to Statute, Regulation, and
Policy
     The House Committee Report explains the legislative
purpose to adjust for “administrative delays caused by the
PTO that were beyond the control of the applicant.” H.R.
Rep. No. 106-287, pt. 1, at 49 (1999). The Report states the
intent to “compensate applicants fully for PTO-caused ad-
ministrative delays,” and “guarantee[s] diligent applicants
at least a 17-year term by extending the term of any patent
not granted within three years of filing.” Id. at 49–50.
    Congress intended that “[o]nly those who purposely
manipulate the system to delay the issuance of their pa-
tents will be penalized.” Id. at 50. It is not suggested that
Mayo “manipulate[d] the system to delay issuance.” Id.
     The PTO argues that this court should defer to the
PTO’s calculation of term adjustment. However, “it is ele-
mentary that ‘no deference is due to agency interpretations
at odds with the plain language of the statute itself.’” Wy-
eth v. Kappos, 591 F.3d 1364, 1372 (Fed. Cir. 2010) (quoting
Smith v. City of Jackson, 544 U.S. 228, 267 (2005)). 37
C.F.R. § 1.703(b)(1) requires that the delay in examination
be requested by the applicant. “Where a statute’s language
carries a plain meaning, the duty of an administrative
agency is to follow its commands as written, not to supplant
those commands with others it may prefer.” SAS Inst., Inc.
v. Iancu, 138 S. Ct. 1348, 1355 (2018).
8                                MAYO FOUNDATION v. IANCU




     Here the post-interference examination was PTO activ-
ity, part of the examination procedure before issuance of
the notice of allowance. It plainly is within the purpose of
the term adjustment statute. Indeed, were this post-inter-
ference activity deemed part of interference delay, as my
colleagues’ ruling requires, this examination would be in-
cluded in C Delay. Whether as B Delay or C Delay, the
adjusted term would include this period of examination.
    From the panel majority’s contrary holding, I respect-
fully dissent.